DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the Appeal Brief filed 9/20/2021.  The rejections in previous office action are vacated.  New ground of rejection is introduced.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 is indefinite because it depends on itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al. (US 20100289476) in view of Lee et al. (US 20080252383).
As to claim 1, Azimi et al.’s figure 4 shows a frequency drift detector comprising: a frequency-to-voltage converter, FVC (420), arranged to receive a reference frequency signal from an oscillator (410).  Figure 4 fails to show that the oscillator is a crystal oscillator.  However, Lee et al.’s figure 1 shows a circuit uses crystal oscillator 11 to generate reference frequency signal Fref.  Therefore, it would have been obvious to one having ordinary skill in the art to use Lee et al.’s crystal oscillator for Azimi et al.’s crystal oscillator 410 for the purpose of saving space.  The modified Azimi et al.’s figure 4 further shows that the FVC is configured to generate an FVC output voltage (422); a voltage regulator (432,434,436,438) arranged to output at least one regulated voltage; and a voltage comparator (440 or 442) coupled to an output of the FVC and an output of the voltage regulator and arranged to compare the FVC output voltage and the at least one regulated voltage and generate an error signal (372 or 370) in response to determining that the FVC output voltage exceeds a frequency drift level indicated by the at least one regulated voltage such that the error signal corresponds to an excessive frequency drift of the crystal oscillator. 

Claims 1-3, 5-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rombach (US 20170179964) in view of Lee et al. (US 20080252383).
As to claim 1, Rombach’s figure 2 shows a frequency drift detector comprising: a frequency-to-voltage converter, FVC (elements in figure 2 except for 112), arranged to receive a reference frequency signal from an oscillator (not shown that generates Reference Signal).  Figure 2 fails to show that the oscillator is a crystal oscillator.  However, Lee et al.’s figure 1 shows a circuit uses crystal oscillator 11 to generate reference frequency signal Fref.  Therefore, it would have been obvious to one having ordinary skill in the art to use Lee et al.’s crystal oscillator for Rombach’s oscillator for the purpose of saving space.  The modified Rombach’s figure 2 further shows that the FVC is configured to generate an FVC output voltage (124); a voltage regulator (not shown circuit that generates Voltage Reference Signal) arranged to output at least one regulated voltage (126); and a voltage comparator (208) coupled to an output of the FVC and an output of the voltage regulator and arranged to compare the FVC output voltage and the at least one regulated voltage and generate an error signal in response to determining that the FVC output voltage exceeds a frequency drift level indicated by the at least one regulated voltage such that the error signal corresponds to an excessive frequency drift of the crystal oscillator. 

As to claim 2, the modified Rombach’s figure 2 shows that the FVC comprises a phase locked loop, PLL, arranged to receive the reference frequency signal; wherein the PLL comprises a phase detector (102, 104) detecting a phase of the reference frequency signal and output a control signal; a loop filter (200) configured to filter the control signal; a voltage controlled oscillator, VCO (106), configured to generate an output radio frequency signal (selecting the frequency of the reference clock signal to be a radio frequency signal is seen as an obvious design preference to achieve desire output radio frequency) in response to the filtered control signal; and a feedback loop (108) connecting an output of the VCO output to the phase detector; and a low pass filter (204 and/or 206) arranged to filter the filtered control signal and generate the FVC output voltage (124). 
As to claim 3, Lee et al.’s figure 1 further shows a temperature compensation circuit 18 coupled to VCO and coarse tuning controller.  Therefore, it would have been obvious to one having ordinary skill in the art to further add a temperature compensation circuit coupled to Rombach’s VCO and coarse tuning circuit (112) for the purpose of providing more stable output signal.  Therefore, the modified Rombach’s figure shows that the PLL is operably coupled to a temperature compensation circuit, such that the temperature compensation circuit is coupled to the VCO, and the temperature compensation circuit is arranged to apply a temperature compensation signal to the VCO such that, in response thereto, a VCO tuning voltage is constant over temperature. 
As to claim 5, Rombach’s figure 2 shows that the phase detector circuit is an exclusive OR logic gate or a phase-frequency detector plus charge pump circuit (102 and 104).
As to claim 6, Rombach’s figure 2 shows that the frequency drift detector is coupled to a safety sensor (210 or 410 in figure 4) configured to receive the error signal and raise a flag in response to the FVC output voltage exceeding a frequency drift level indicated by the at least one regulated voltage comparison.
As to claim 7, Rombach’s figure 2 shows that the frequency drift detector is calibrated (it is inherent that the voltage reference signal is preselected or calibrated) during a test mode of operation (at the preselected time) whereby an external calibrated reference source provides the reference frequency signal. Furthermore, calibrating reference voltage is well known in the art.  It would have been obvious to one having ordinary skill in the art to calibrate the Voltage Reference Signal for the purpose of providing a precise reference voltage.
As to claim 8, the modified Rambach’s figure 2 shows that the regulated voltage that is supplied to the voltage comparator that corresponds to a frequency drift limit is trimmed during a test mode of operation to compensate for any process variations in the voltage comparator (see the rejection of claim 7).
As to claim 9, the modified Rambach’s figure 2 shows that the FVC is trimmed during a test mode of operation to compensate for any temperature variation using an input from an external source (i.e. Lee’s 21 or circuit that provides T) that is configured to emulate a resonator variation. 
As to claim 10, the modified Rambach’s figure 2 shows that a voltage controlled oscillator, VCO, of the FVC is temperature compensated, so that a tuning voltage of the VCO is constant over temperature.
As to claim 11, the modified Rambach’s figure 2 and 6 or Lee’s figure 2 shows that the VCO comprises a resonant circuit that includes at least two components from a group of: one or more resistor(s), one or more capacitor(s), one or more inductor(s), and the temperature compensation is performed by adjusting at least one of the components of the resonant circuit so that a tuning voltage of the VCO is the same from sample to sample.
As to claim 12, communication device having PLL circuit is well known in the art. It would have been obvious to one having ordinary skill in the art to use the modified Rombach’s PLL in a communication circuit for the purpose of providing more precise clock signal in the communication circuit.
Claims 13-17 and 19 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.

Claims 4, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rombach (US 20170179964) in view of Lee et al. (US 20080252383) and Edwards et al. (US 20140247095).
As to claim 4, Rombach’s figure 2 shows fails to show a temperature compensation circuit.  However, Edwards et al.’s figure 2 shows a similar phase lock loop circuit (210, 220, 230) having temperature compensation circuit (240-270) coupled to frequency divider 230 of the phase lock loop.  Therefore, it would have been obvious to one having ordinary skill in the art to add Edwards et al.’s temperature compensation circuit coupled to control Rambach’s frequency divider 108 for the purpose of providing more precise output signal.  Therefore, the modified Rombach’s figure 2 shows that the PLL is operably coupled to a temperature compensation circuit (i.e. Edwards et al.’s 240-270), such that the temperature compensation circuit is coupled to a programmable divider in the feedback path of the PLL, and the temperature compensation circuit is arranged to apply a temperature compensation signal to the programmable divider such that, in response thereto, a VCO tuning voltage is constant over temperature.
As to claim 9, the modified Rambach’s figure 2 shows that the FVC is trimmed during a test mode of operation to compensate for any temperature variation using an input from an external source that is configured to emulate a resonator variation. 
Claims 18 and 19 recite similar limitations of claims above.  Therefore, it is rejected for the same reasons.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842